            Case 7:19-cv-08403-VB Copy
                                   Document    36Chambers
                                       mailed by   Filed 08/18/20
                                                           to plaintiffPage  1 of 2
                                                                       on 8-18-20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JONATHAN KUHL,                                                :
                                    Plaintiff,                :
                                                              :
v.                                                            :
                                                              :
U.S. BANK TRUST NATIONAL                                          ORDER
                                                              :
ASSOCIATION, not in its individual Capacity                   :
but solely as Owner Trustee for legacy                            19 CV 8403 (VB)
                                                              :
Mortgage Asset Trust 2018GS-1; MTGLQ                          :
INVESTOR, LP; and RUSHMORE LOAN                               :
MANAGEMENT SERVICES LLC,                                      :
                                    Defendants.               :
--------------------------------------------------------------x

        On July 31, 2020, plaintiff faxed to the Court a letter alternately (i) requesting leave to

file a motion to amend his complaint pursuant to Fed. R. Civ. P. 15, and (ii) seeking leave to

amend the complaint to add a new claim pursuant to the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. § 2605. (See Doc. #32). On August 3, 2020, the Court ordered

defendants to file a letter responding to plaintiff’s request, including to address what effect, if

any, granting leave to amend the complaint would have on the pending motions to dismiss. (Id.).

On August 10, 2020, defendants filed a letter in which MTGLQ Investor, LP (“MTGLQ”) took

no position on the motion for leave to amend, and in which U.S. Bank Trust National

Association, not in its individual Capacity but solely as Owner Trustee for legacy Mortgage

Asset Trust 2018GS-1 (“U.S. Bank”) and Rushmore Loan Management Services LLC

(“Rushmore”) opposed plaintiff’s request to amend the complaint. (Doc. #34).

         The Court should “freely give leave” to amend a complaint “when justice so requires.”

Fed. R. Civ. P. 15(a)(2). The Supreme Court has stated that “[i]n the absence of any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

                                                         1
             Case 7:19-cv-08403-VB Document 36 Filed 08/18/20 Page 2 of 2




opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave

sought should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182

(1962).

          Here, plaintiff originally brought claims against U.S. Bank and MTGLQ for violations of

the Truth in Lending Act, and against Rushmore for breach of fiduciary duty and equitable relief

for failure to pay insurance proceeds. (See Doc. #2). The Court discerns no nexus between

those claims and plaintiff’s proposed RESPA claim. Thus, the Court concludes to allow plaintiff

to now amend his complaint to add the RESPA claim would cause defendants U.S. Bank and

Rushmore undue prejudice.

          Accordingly, it is HEREBY ORDERED that plaintiff’s request to file a motion to amend

the complaint is DENIED. To the extent plaintiff also moved to amend the complaint, that

request is also DENIED.

          The pending motions to dismiss will be decided in due course. (Docs. ##12, 17).

          Chambers will mail a copy of this Order to plaintiff at the address on the docket.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: August 18, 2020
       White Plains, NY

                                                SO ORDERED:


                                                ______________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   2
